Citation Nr: 1736244	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  12-22 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1968 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In July 2016, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted in St. Louis, Missouri.  A transcript of the hearing is of record.  

In September 2016, the Board reopened the claims and remanded the case for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board previously remanded the case to obtain a 1988 OSHA hearing test summary and any other hearing tests performed by his employer.  Following the remand, the Veteran responded in October 2016 that he had been employed by two airlines.  He indicated that one of them had gone out of business and that he had already provided the records from the other one.  However, the claims file does not contain records from either airline.  Thus, he may be under the incorrect impression that VA already has some of these records.  Moreover, in April 2016, a private audiologist indicated that he had reviewed the OSHA hearing test summary from 1988 when the Veteran first began working for an airline, yet the claims file does not include that record, which was clearly available six months prior to the October 2016 response.  Therefore, the AOJ should request that the Veteran provide any records in his possession from either airline and contact the private audiologist to determine if she has any of these records.

The Board notes that the duty to assist is not a one-way street; a claimant cannot remain passive when he has relevant information. See Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Veteran must authorize the release of existing records in a form acceptable to the person, company, agency, or other custodian holding the records, or submit those records himself. 38 C.F.R. § 3.159 (c)(1)(i)-(ii).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss and tinnitus and submit any records in his possession.  A specific request should be made for the 1988 OSHA hearing test summary and any other hearing tests performed by the Veteran's employer.  

The Board emphasizes that the claims file does not contain records from either of the airlines that the Veteran previously identified as employers.  He should submit all of the records in his possession even if he believes that he has already submitted his employment records.

After acquiring this information and obtaining any necessary authorization for records not already submitted by the Veteran, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA treatment records.

2.  After obtaining any necessary authorization, the AOJ should attempt to contact the April 2016 private audiologist to determine whether she has a copy of the the 1988 OSHA hearing test summary or any other hearing tests performed by the Veteran's employer.  

3.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

5.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




